952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel Lewis HOWARD, Jr., Plaintiff-Appellant,v.David A. WILLIAMS, Warden, Defendant-Appellee.Nathaniel Lewis HOWARD, Jr., Plaintiff-Appellant,v.David A. WILLIAMS, Warden, Defendant-Appellee.
Nos. 91-6094, 91-7134.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1991.Decided Jan. 2, 1992.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  (CA-90-147-AM, CA-90-125-AM), James C. Cacheris, Chief District Judge.
Nathaniel Lewis Howard, Jr., appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, K.K. HALL and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Nathaniel Lewis Howard appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the records and the district court's opinion discloses that these appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.   Howard v. Williams, No. CA-90-147-AM, CA-90-125-AM (E.D.Va. June 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 These cases were consolidated on appeal